Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Preliminary Amendment filed September 13, 2021 is acknowledged.
-	Claim(s) 3, 4, 6, 8, 11-18 is/are amended
- 	Claim(s) 1-19 is/are pending in the application.

	Priority
The application is a U.S. National Phase Application of PCT International Application No. PCT/JP2019/013543 filed on March 28, 2019.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 4, 8-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19, line 4 “wherein, in a case where the plurality of initialization control lines” should be “wherein
The phrase “in a case where” corresponds to conditional language.  In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during the examination of the claims. If the Applicant wishes the limitations to be positively recited, the claims must be amended to either recite limitation in the case wherein the conditional step does not occur or remove such a case from consideration.
   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al, U.S. Patent Publication No. 20170140706 in view of Choi, U.S. Patent Publication No. 20130002632.
Consider claim 1, Song teaches a display device comprising: a display portion including a plurality of scanning lines (see Song figure 1, SL1-SLn and paragraph 0070 where GWLn corresponds to scanning lines), a plurality of data lines (see Song figure 1, DL11-DL2m), a plurality of light emission control lines (see Song figure 1, EL1-ELn), a plurality of initialization control lines (see Song figure 1, SL1-SLn and paragraph 0070 where GILn and GBLn correspond to initialization control lines), and a plurality of pixel circuits arranged two-dimensionally (see Song figure 1, PX); 

a scanning line drive circuit configured to drive each of the scanning lines (see Song figure 1, 140 scan driver); 

a data line drive circuit configured to drive each of the data lines (see Song figure 1, 120, 130 data driver, data allocator); 

a light emission control line drive circuit configured to drive each of the light emission control lines (see Song figure 1, 140 scan driver); and 

an initialization control line drive circuit configured to drive each of the initialization control lines (see Song figure 1, 140 scan driver and paragraph 0070, 0078), 

wherein the plurality of initialization control lines includes a first initialization control line that extends in parallel with any one of the plurality of scanning lines, corresponding to the scanning line (see Song paragraph 0136 where initialization voltage line VL, the first scan line GIL, the second scan line GWL, the emission control line EL, and the third scan line GBL may be parallel to one another in the second direction), 

the pixel circuit includes an electro-optical element provided on a path connecting first and second conductive members that each supply a power supply voltage (see Song figure 2, OLED, ELVSS, ELVDD), the electro-optical element being configured to emit light with luminance corresponding to a current flowing through the path (see Song paragraph 0096 where OLED generates light with predetermined luminance in response to the amount of current.), 

a drive transistor provided on the path in series with the electro-optical element and configured to control an amount of current flowing through the path (see Song figure 2, T1 driving transistor),

 a write control transistor having a first conduction terminal connected to the data line, a second conduction terminal connected to a first conduction terminal of the drive transistor, and a gate terminal connected to the scanning line (see Song figure 2, T2), 

a threshold compensation transistor having a first conduction terminal connected to a second conduction terminal of the drive transistor, a second conduction terminal connected to a gate terminal of the drive transistor, and a gate terminal connected to the scanning line (see Song figure 2, T3), 

a first light emission control transistor having a first conduction terminal connected to the first conductive member, a second conduction terminal connected to the first conduction terminal of the drive transistor, and a gate terminal connected to the light emission control line (see Song figure 2, T5), 

a second light emission control transistor having a first conduction terminal connected to the second conduction terminal of the drive transistor, a second conduction terminal connected to a first terminal of the electro-optical element, and a gate terminal connected to the light emission control line (see Song figure 2, T6), 

a first initialization transistor having a first conduction terminal connected to the gate terminal of the drive transistor, a second conduction terminal to which an initialization voltage is applied, and a gate terminal connected to the first initialization control line (see Song figure 2, T4), and 

a capacitor provided between the first conductive member and the gate terminal of the drive transistor (see Song figure 2, Cst), 

a second terminal of the electro-optical element is connected to the second conductive member (see Song figure 2, OLED), and 



Song is silent regarding in a non-light emission period when a voltage of the light emission control line is at an off-level, time during which a voltage of the first initialization control line is at an on-level is longer than a period during which a voltage of the scanning line is at the on-level.

In the same field of endeavor, OLED display driving, Choi teaches in a non-light emission period when a voltage of the light emission control line is at an off-level, time during which a voltage of the first initialization control line is at an on-level is longer than a period during which a voltage of the scanning line is at the on-level (see Choi figure 6 and paragraph 0059 where second scan signal may be supplied to have a larger width than the first scan signal. When the second scan signal has a larger width than the first scan signal, the time during which the off bias voltage is applied to the first transistor M1 increases so that the characteristic of the first transistor M1 may be stably initialized.).  One of ordinary skill in the art would have been motivated to have modified Song with the teachings of Choi to have the recited features so as to stably initialize the characteristic of a driving transistor using known techniques with predictable results.

Consider claim 2, Song as modified by Choi teaches all the limitations of claim 1 and further teaches wherein within the non-light emission period, the length of the time during which the voltage of the first initialization control line is at the on-level is twice or more than the length of the period during which the voltage of the scanning line is at the on-level (see Choi figure 6 and paragraph 0059 where width of the second scan signal may be set in the range of no more than 2 H (e.g., twice the period of the first scan signal) to half of one frame so that the characteristic of the first transistor M1 may be stably initialized).

Consider claim 16, Song as modified by Choi teaches all the limitations of claim 1 and further teaches wherein the voltage of the first initialization control line changes to the on-level after the voltage of the light emission control line changes to the off-level (see Song figure 4, E1, GI1).

Consider claim 17, Song as modified by Choi teaches all the limitations of claim 1 and further teaches wherein the voltage of the first initialization control line changes to the off-level before the voltage of the light emission control line changes to the on-level (see Song figure 4, E1, GI1).

Consider claim 19, Song teaches a method for driving a display device provided with a display portion including a plurality of scanning lines (see Song figure 1, SL1-SLn and paragraph 0070 where GWLn corresponds to scanning lines), a plurality of data lines (see Song figure 1, DL11-DL2m), a plurality of light emission control lines (see Song figure 1, EL1-ELn), a plurality of initialization control lines (see Song figure 1, SL1-SLn and paragraph 0070 where GILn and GBLn correspond to initialization control lines), and a plurality of pixel circuits arranged two-dimensionally (see Song figure 1, PX), 

wherein

the pixel circuit includes an electro-optical element provided on a path connecting first and second conductive members that each supply a power supply voltage (see Song figure 2, OLED, ELVSS, ELVDD), the electro-optical element being configured to emit light with luminance corresponding to a current flowing through the path (see Song paragraph 0096 where OLED generates light with predetermined luminance in response to the amount of current.), 

a drive transistor provided on the path in series with the electro-optical element and configured to control an amount of current flowing through the path (see Song figure 2, T1 driving transistor), 

a write control transistor having a first conduction terminal connected to the data line, a second conduction terminal connected to a first conduction terminal of the drive transistor, and a gate terminal connected to the scanning line (see Song figure 2, T2), 

a threshold compensation transistor having a first conduction terminal connected to a second conduction terminal of the drive transistor, a second conduction terminal connected to a gate terminal of the drive transistor, and a gate terminal connected to the scanning line (see Song figure 2, T3), 

a first light emission control transistor having a first conduction terminal connected to the first conductive member, a second conduction terminal connected to the first conduction terminal of the drive transistor, and a gate terminal connected to the light emission control line (see Song figure 2, T5), 

a second light emission control transistor having a first conduction terminal connected to the second conduction terminal of the drive transistor, a second conduction terminal connected to a first terminal of the electro-optical element, and a gate terminal connected to the light emission control line (see Song figure 2, T6), 

a first initialization transistor having a first conduction terminal connected to the gate terminal of the drive transistor, a second conduction terminal to which an initialization voltage is applied, and a gate terminal connected to the first initialization control line (see Song figure 2, T4), and 

a capacitor provided between the first conductive member and the gate terminal of the drive transistor (see Song figure 2, Cst), and 

a second terminal of the electro-optical element is connected to the second conductive member (see Song figure 2, OLED), 

the method comprises the steps of. controlling a voltage of the light emission control line to an off-level to control the electro-optical element to a non-light emitting state (see Song paragraphs 0087-0089, 0093-0096 and figure 4 where E1 is off when high); 

controlling a voltage of the first initialization control line to an on-level to initialize the gate terminal of the drive transistor (see Song paragraph 0084 where fourth transistor T4 may include a gate electrode G4 connected to the first scan line GILn, a first electrode S4 connected to the initialization voltage line VL, and the second electrode D4 connected to the first electrode Cst1 of the capacitor Cst, the second electrode D3 of the third transistor T3, and the gate electrode G1 of the first transistor T1. The fourth transistor T4 may be turned on according to the first scan signal Gin received via the first scan line GILn, and perform an initialization operation of initializing a gate voltage of the first transistor T1 by transmitting the initialization voltage Vint to the gate electrode G1 of the first transistor T1.); and 

driving the scanning line and the data line to write a data voltage corresponding to a video signal to the gate terminal of the drive transistor (see Song paragraph 0084 where second transistor T2 may include a gate electrode G2 connected to the second scan line GWLn, a first electrode S2 connected to the data line DLm, and a second electrode D2 connected to the first electrode S1 of the first transistor T1. The second transistor T2 may be turned on according the second scan signal GWn received via the second scan line GWLn, and may perform a switching operation of transmitting data signals transmitted via the data line DLm to the first electrode S1 of the first transistor T1), and 



Song is silent regarding in a non-light emission period when the voltage of the light emission control line is at the off-level, time during which the voltage of the first initialization control line is at the on-level is longer than a period during which a voltage of the scanning line is at the on-level.

In the same field of endeavor, OLED display driving, Choi teaches in a non-light emission period when the voltage of the light emission control line is at the off-level, time during which the voltage of the first initialization control line is at the on-level is longer than a period during which a voltage of the scanning line is at the on-level (see Choi figure 6 and paragraph 0059 where second scan signal may be supplied to have a larger width than the first scan signal. When the second scan signal has a larger width than the first scan signal, the time during which the off bias voltage is applied to the first transistor M1 increases so that the characteristic of the first transistor M1 may be stably initialized.).  One of ordinary skill in the art would have been motivated to have modified Song with the teachings of Choi to have the recited features so as to stably initialize the characteristic of a driving transistor using known techniques with predictable results.

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al, U.S. Patent Publication No. 20170140706 and Choi, U.S. Patent Publication No. 20130002632 in view of Kobayashi, International Patent Publication No. WO-2018225203.
Consider claim 3, Song as modified by Choi teaches all the limitations of claim 1.  Song is silent regarding wherein the period during which the voltage of the scanning line is at the on-level is shorter than one horizontal period.

In a related field of endeavor, Kobayashi teaches wherein the period during which the voltage of the scanning line is at the on-level is shorter than one horizontal period so as to facilitate writing data to the pixel (see Kobayashi figure 6 and page 10, lines 12-17 where a period from time t13 to t14 is a writing period of the pixel circuit 25 in the i-th row. The pixel circuit 25 in the i-th row emits light outside the precharge period).  One of ordinary skill in the art would have been motivate to have modified Song with the teachings of Kobayashi to have the recited feature so as to facilitate writing data to the pixel using known techniques with predictable results.

Consider claim 4, Song as modified by Choi and Kobayashi teaches all the limitations of claim 1 and further teaches wherein the voltage of the scanning line changes to the on-level after a data voltage corresponding to a video signal is applied to the data line (see Kobayashi figure 6 and page 10, lines 12-17 where a period from time t13 to t14 is a writing period of the pixel circuit 25 in the i-th row. The pixel circuit 25 in the i-th row emits light outside the precharge period).

Consider claim 5, Song as modified by Choi and Kobayashi teaches all the limitations of claim 4 and further teaches wherein the voltage of the scanning line changes to the off-level before the application of the data voltage to the data line ends (see Kobayashi figure 6 and page 10, lines 12-17 where a period from time t13 to t14 is a writing period of the pixel circuit 25 in the i-th row. The pixel circuit 25 in the i-th row emits light outside the precharge period.  Notice that at t14 that Vd is still high and gradually transitions to low after T14).

Claim 1, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al, U.S. Patent Publication No. 20170365218 in view of Choi, U.S. Patent Publication No. 20130002632.

Consider claim 1, Jeong teaches a display device comprising: a display portion including a plurality of scanning lines (see Jeong figure 1, S1-Sn and), a plurality of data lines (see Jeong figure 1, D1-Dm), a plurality of light emission control lines (see Jeong figure 1, E1-En), a plurality of initialization control lines (see Jeong figure 1, S1-Sn and figure 3 where si-1 correspond to initialization control lines), and a plurality of pixel circuits arranged two-dimensionally (see Jeong figure 1, 140 pixel); 

a scanning line drive circuit configured to drive each of the scanning lines (see Jeong figure 1, 110 scan driver); 

a data line drive circuit configured to drive each of the data lines (see Jeong figure 1, 120 data driver); 

a light emission control line drive circuit configured to drive each of the light emission control lines (see Jeong figure 1, 115 emission control driver); and 

an initialization control line drive circuit configured to drive each of the initialization control lines (see Jeong figure 1, 110 scan driver), 

wherein the plurality of initialization control lines includes a first initialization control line that extends in parallel with any one of the plurality of scanning lines, corresponding to the scanning line (see Jeong figure 1, S1-Sn), 

the pixel circuit includes an electro-optical element provided on a path connecting first and second conductive members that each supply a power supply voltage (see Jeong figure 3, OLED, ELVSS, ELVDD), the electro-optical element being configured to emit light with luminance corresponding to a current flowing through the path (see Jeong paragraph 0034, 0038 where OLED generates light with predetermined brightness in accordance with the amount of current supplied from the pixel circuit 14.), 

a drive transistor provided on the path in series with the electro-optical element and configured to control an amount of current flowing through the path (see Jeong figure 3, MD driving transistor),

 a write control transistor having a first conduction terminal connected to the data line, a second conduction terminal connected to a first conduction terminal of the drive transistor, and a gate terminal connected to the scanning line (see Jeong figure 3, M2), 

a threshold compensation transistor having a first conduction terminal connected to a second conduction terminal of the drive transistor, a second conduction terminal connected to a gate terminal of the drive transistor, and a gate terminal connected to the scanning line (see Jeong figure 3, M4), 

a first light emission control transistor having a first conduction terminal connected to the first conductive member, a second conduction terminal connected to the first conduction terminal of the drive transistor, and a gate terminal connected to the light emission control line (see Jeong figure 3, M5), 

a second light emission control transistor having a first conduction terminal connected to the second conduction terminal of the drive transistor, a second conduction terminal connected to a first terminal of the electro-optical element, and a gate terminal connected to the light emission control line (see Jeong figure 3, M6), 

a first initialization transistor having a first conduction terminal connected to the gate terminal of the drive transistor, a second conduction terminal to which an initialization voltage is applied, and a gate terminal connected to the first initialization control line (see Jeong figure 3, M3), and 

a capacitor provided between the first conductive member and the gate terminal of the drive transistor (see Jeong figure 3, Cst), 

a second terminal of the electro-optical element is connected to the second conductive member (see Jeong figure 3, OLED), and 



Jeong is silent regarding in a non-light emission period when a voltage of the light emission control line is at an off-level, time during which a voltage of the first initialization control line is at an on-level is longer than a period during which a voltage of the scanning line is at the on-level.

In the same field of endeavor, OLED display driving, Choi teaches in a non-light emission period when a voltage of the light emission control line is at an off-level, time during which a voltage of the first initialization control line is at an on-level is longer than a period during which a voltage of the scanning line is at the on-level (see Choi figure 6 and paragraph 0059 where second scan signal may be supplied to have a larger width than the first scan signal. When the second scan signal has a larger width than the first scan signal, the time during which the off bias voltage is applied to the first transistor M1 increases so that the characteristic of the first transistor M1 may be stably initialized.).  One of ordinary skill in the art would have been motivated to have modified Jeong with the teachings of Choi to have the recited features so as to stably initialize the characteristic of a driving transistor using known techniques with predictable results.

Consider claim 18, Jeong as modified by Choi teaches all the limitations of claim 1 and further teaches wherein the pixel circuit further includes a second initialization transistor having a first conduction terminal connected to the first terminal of the electro-optical element, a second conduction terminal to which the initialization voltage is applied, and a gate terminal connected to the scanning line (see Jeong figure 3, M1).
Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention recites 
Claim 6 “ The display device according to claim 1, wherein the plurality of initialization control lines includes a second initialization control line that extends in parallel with the scanning line, corresponding to the scanning line, and is selected one horizontal period later than the first initialization control line, and the pixel circuit further includes a second initialization transistor having a first conduction terminal connected to the first terminal of the electro-optical element, a second conduction terminal to which the initialization voltage is applied, and a gate terminal connected to the second initialization control line. ”

Claims 7-15 are allowable by virtue of being dependent upon a claim reciting allowable subject matter.

The following prior arts are representative of the state of the prior art:  
Song et al, U.S. Patent Publication No. 20170140706 (figure 2, 4)
Qing, U.S. Patent No. 10923032 (figure 3, 4)
Lee, U.S. Patent Publication No. 20150371606 (figure 5, 6)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein the plurality of initialization control lines includes a second initialization control line that extends in parallel with the scanning line, corresponding to the scanning line, and is selected one horizontal period later than the first initialization control line, and the pixel circuit further includes a second initialization transistor having a first conduction terminal connected to the first terminal of the electro-optical element, a second conduction terminal to which the initialization voltage is applied, and a gate terminal connected to the second initialization control line.	

These features find support at least at figures 2, 5, 6 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 6-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Yamamoto et al, U.S. Patent Publication No. 20090009441 (organic EL device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625